Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment filed 9/24/2021 has been entered.  Claims 1, 9, 16, 18, 20, 22, 24 and 25 were amended.  Claims 2-6, 13-15 and 29-34 were cancelled.  Claims 1, 7-12 and 16-28 are pending.

Applicant’s amendment has necessitated a new rejection.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-12, 16, 17, 19-24, 27 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Varshovi (US 2002/0053229; published May 9, 2002) in view of Stiles, JR. et al. (US 2014/0346125; published November 27, 2014) in view of Beaty (US 5,634,959; patented June 3, 1997).
Applicant’s Invention
Applicant claims a fertilizer comprising skimmate with a sodium concentration of less than 1500 mg/L, a source of potassium, a source of silicon and a pH reducing agent.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Varshovi teach organic fertilizers comprising plant nutrients and organic base materials selected from composts, manures, biosolids and activated sludge (abstract).  With respect to claims 1 and 7, Varshovi teach that plant nutrients include potassium, phosphorous and nitrogen in any combination [0012].  The formulations include penetrants that are silicones such as Silwet L-77 [0015].  With respect to claim 8, the organic base materials include fish fertilizers such as fish emulsions or meal [0016].  With respect to claims 2-5 of the instant application, Varshovi teaches microorganisms such as fungi that enhance soil quality and plant growth are further added [0017-19].  With respect to claim 17, Varshovi teaches liquid nutrients include nitrogen, phosphorous, potassium in combination with humic or fulvic acids, beneficial microorganisms and the penetrant [0014, 0031].  With respect to claims 9 and 15, Varshovi teach up to 30% nitrogen, up to 10% phosphorus and up to 30% potassium [0035]. The source of potassium includes potassium nitrate, sources of nitrogen include urea and phosphorous sources include ammonium phosphate [0034, 37].  With 
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Varshovi does not teach that the skimmate has a sodium concentration of less than 1500 mg/L.  It is for this reason that Stile is joined.
Stiles teach a method of desalting sludge (abstract).  The process includes desalting sludge which is obtained from aquaculture systems designed to hold fish and the salty sludge comprises fish feces and undesired parts of the fish obtained from the seafood processing industry [0018-20].  The desalted sludge is then suitable for application to land and for use in composting as a fertilizer [0021].  The skimmers remove solids that are proteins from waste, uneaten food and dead fish [0022; claim 8].  The source of the salty sludge includes waste from the seafood industry and processes of reusing the waste from the seafood processing industry as a 
Varshovi and Stiles do not teach the root enhancer is at least 7.5 g/L (0.75%), Ascophyllum nodosum or 0.1-1% silicon.  It is for this reason that Beaty is joined.
Beaty teach fertilizer mixtures comprising fish solubles which has calcium silicate (anticaking agent) to prevent caking (abstract).  Fertilizer comprising 38% urea (root enhancer), 3% Ascophyllum Nodosum and 1% calcium silicate has effect as a supplement for roses (column 4, lines 1-23).

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Varshovi, Stiles and Beaty all teach methods of making fertilizers from fish waste.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Varshovi, Stiles and Beaty to reduce the sodium of the skimmate to 50-200 mg/L with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Stiles to reduce the sodium content to this range to allow the sludge to be suitable for land application and compositing as a fertilizer.  

.  

Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive.
Applicant argues that Beaty teaches away from using a high level of fish solubles in fertilizer and therefore do not suggest skimmate for use in a plant fertilizer.  The examiner is not persuaded by this argument because the rejection is based on the teachings of Varshovi, Stiles and Beaty in combination.  Additionally, Stiles teach that skimmate does not only comprise fish solubles.  Stiles teach that skimmers remove solids that are proteins from waste, uneaten food and dead fish [0022].  Therefore there is no evidence that the skimmate contains a high level of fish solubles.

Claims 25 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Varshovi (US 2002/0053229; published May 9, 2002) in .
Applicant’s Invention
Applicant claims a fertilizer comprising skimmate with a sodium concentration of less than 1500 mg/L, a source of potassium, a source of silicon and a pH reducing agent.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Varshovi, Stiles and Beaty are addressed in the above 103 rejection.    
	 
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Varshovi, Stiles and Beaty do not teach 0.1-0.4% peppermint oil.  It is for this reason that Xu is joined.

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Varshovi, Stiles, Beaty and Xu all teach methods of making fertilizers.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Varshovi, Stiles, Beaty and Xu to include 0.1-0.3% peppermint oil with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Xu to include 0.1-0.3% peppermint oil because it improves disease resistance and antibacterial performance of the fertilizer.
  
Claim 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Varshovi (US 2002/0053229; published May 9, 2002) in view of Stiles, JR. et al. (US 2014/0346125; published November 27, 2014) and Beaty (US 5,634,959; patented June 3, 1997)as applied to claims 1, 7-12, 16, 17, 19-24, 27 and 28, in further view of Hale (US 2004/0177664; published September 16, 2004).
Applicant’s Invention

Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Varshovi, Stiles and Beaty are addressed in the above 103 rejection.    
	 
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Varshovi, Stiles and Beaty do not teach acids in amounts of 0.1-0.4%.  It is for this reason that Hale is joined.
Hale teach typical raw and digested sludges comprise 200-2200 (0.02-0.22%) organic acid along with silica, nitrogen, phosphorus, potassium and cellulose (Table 1).  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)

	 Varshovi, Stiles, Beaty and Hale all teach methods of making fertilizers from waste.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Varshovi, Stiles, Beaty and Hale to include 0.05-0.22% organic acid with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Hale to include organic acid in the range of 0.05-0.22% because this is the typical amount of acid found in raw and digested sludge.  

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617